                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF MISSISSIPPI
                                  NORTHERN DIVISION

CLINTON SCOTT MCNEIL                                                                    PETITIONER

V.                                                     CIVIL ACTION NO. 3:19-CV-13-DPJ-FKB

VICTOR MASON                                                                          RESPONDENT

                                               ORDER

       This action pursuant to 28 U.S.C. §2241 is before the Court on the Report and

Recommendation [12] of Magistrate Judge F. Keith Ball.

       On January 7, 2019, during pretrial detention, Petitioner Clinton Scott McNeil alleged a

constitutional speedy trial violation, denial of the right to effective assistance of counsel, denial

of his constitutional due process rights, and that his pretrial detainment was illegal. Pet. [1] at 7–

9. On April 19, 2019, Respondent Victor Mason filed a motion to dismiss [11], but McNeil

never responded. Judge Ball recommended granting Mason’s motion to dismiss, concluding that

(1) “§ 2241 is not available where, as in the present case, the petitioner seeks only dismissal of

state charges and release based upon a violation of the right to a speedy trial”; (2) McNeil failed

to exhaust his state-court remedies as to the speedy-trial claim; and (3) McNeil has been released

on a personal recognizance bond so his request for immediate release is moot. R&R [12] at 1–2.

McNeil did not file an objection to the R&R, and the time to do so has passed.

       The Court finds the Report and Recommendation [12] should be adopted as the opinion

of the Court; the petition is dismissed with prejudice. A separate judgment will be entered in

accordance with Federal Rule of Civil Procedure 58.

       SO ORDERED AND ADJUDGED this the 24th day of February, 2020.

                                               s/ Daniel P. Jordan III
                                               CHIEF UNITED STATES DISTRICT JUDGE
